Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application  17087401 on November 02, 2020.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 8 recites the limitation “the plurality of terminal apparatuses.” In line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner assumes Applicants’ intended to recite “the plurality of terminal apparatuses according to claim 1.

Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8, 9 and 15 (a device, a system, a non-transitory computer-readable medium and a method respectively) recite determine that the plurality of terminal apparatuses are within a same geographical area; and transmit, to each terminal apparatus in the plurality of terminal apparatuses, display content that is at least partially different per terminal apparatus, the display content being determined based on attribute information pertaining to respective users of the plurality of terminal apparatuses and on the geographical area.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer and a server performing the determining that the plurality of terminal apparatuses are within a same geographical area; and transmitting, to each terminal apparatus in the plurality of terminal apparatuses, display content that is at least partially different per terminal apparatus, the display content being determined based on attribute information pertaining to respective users of the plurality of terminal apparatuses and on the geographical area, as such the use of a computer, a server and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of presenting candidates for display content in a selectable manner amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-5, 10-14 and 16-20, these claims recite limitations that further define the same abstract idea noted in claims 1, 9 and 15. Therefore, they are considered patent ineligible for the reason given above.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asada et al. (U.S. Pub. No. 2003/0032435) (hereinafter ‘Asada”).

Claims 1, 8, 9 and 15:  Asada discloses a  server, a system , a non-transitory computer-readable medium and a method  that is communicably connected to a plurality of terminal apparatuses, the server comprising a server controller configured to:  
determine that the plurality of terminal apparatuses are within a same geographical area, Asada teaches destination location of users (see at least the Abstract and paragraphs 0033, 0056 and 0061); and 
transmit, to each terminal apparatus in the plurality of terminal apparatuses, display content that is at least partially different per terminal apparatus, the display content being determined based on attribute information pertaining to respective users of the plurality of terminal apparatuses and on the geographical area, Asada teaches travel data is changed to newest data when changing is made on said various kinds of data, and/or, as the personal data registered in said travel serve are included destination of travel, means for moving, and identification means of said portable terminal, while in the similar manner, as the various kinds of data registered in said travel serve are included information of facilities and sightseeing information corresponding to the destination of travel, and said travel server produces the travel data for the each person and for each destination from the personal data, so as to transmit them to said portable terminal (see at least the Abstract and paragraphs 0005-0008, 0033-0034 and 0052).

Claims 2, 10 and 16:  Asada discloses the server, the non-transitory computer-readable medium and method according to claims 1, 9 and 15, and Asada further teaches wherein the display content is displayed by the plurality of terminal apparatuses by being superimposed on respective images captured by the plurality of terminal apparatuses, Asada teaches the user owing the portable terminal 104 views and listens to the travel programs of the local area broadcaster 100 at home, and she/he selects an area where she/he wishes to make traveling. Regarding the area A 114 and the area B 116 which is selected herein, the user conducts a search by means of the travel server 107, and confirms various information of, such as, hotels, events, etc. The user makes up a schedule or plans upon basis thereof, and sends it to the server for the personal use located in the travel server 107, together with other personal information, such as, a number of crews or members, etc. The travel server 107 extracts necessary information for the travel from the personal data and the public data, which are collected and stored in the server 109, and compiles or edits them, to generate area data for each of the destinations of travel. Also, at the same time, the travel server generates the stream for use of the travel programs sponsored by, for example, shops or stores, etc., located in the area of the travel destination, and broadcasts towards each home from the local area broadcaster 100 (see at least paragraphs 0034-0036).

Claims 3, 11 and 17:  Asada discloses the server, the non-transitory computer-readable medium and method according to claims 1, 9 and 15, and Asada further teaches wherein the server controller is configured to present, to at least one of the plurality of terminal apparatuses, a plurality of candidates for the display content in a selectable manner, Asada teaches a map data sent to the portable terminal when it comes near to the destination; 301 a marker of the present location; 302 a detailed map for showing a city area of the destination; 303 data of 302, being displayed enlargedly; 304 the restaurant selected within the data 303; 305 a plain data relating to the restaurant; 306 a marker indicating the present location of the portable terminal; 307 the location of parking area thereof; 308 a crowding condition of the parking; 309 other parking area; 310 a display for showing the detailed data of the selected restaurant 304; 311 a picture on an outlook of the selected restaurant 304; and 312 the detailed data of the restaurant, respectively (see at least paragraphs 0034-0036 and 0055-0056).

Claims 4, 12 and 18:  Asada discloses the server, the non-transitory computer-readable medium and method according to claims 3, 11 and 17, and Asada further teaches wherein at least one of the plurality of candidates includes shared content that is displayable in common by the plurality of terminal apparatuses, Asada teaches the user owing the portable terminal 104 views and listens to the travel programs of the local area broadcaster 100 at home, and she/he selects an area where she/he wishes to make traveling. Regarding the area A 114 and the area B 116 which is selected herein, the user conducts a search by means of the travel server 107, and confirms various information of, such as, hotels, events, etc. The user makes up a schedule or plans upon basis thereof, and sends it to the server for the personal use located in the travel server 107, together with other personal information, such as, a number of crews or members, etc. The travel server 107 extracts necessary information for the travel from the personal data and the public data, which are collected and stored in the server 109, and compiles or edits them, to generate area data for each of the destinations of travel. Also, at the same time, the travel server generates the stream for use of the travel programs sponsored by, for example, shops or stores, etc., located in the area of the travel destination, and broadcasts towards each home from the local area broadcaster 100 (see at least paragraphs 0034-0036); and 
the at least one of the plurality of candidates that includes the shared content is presented so as to be distinguishable from other candidates, Asada teaches a map data sent to the portable terminal when it comes near to the destination; 301 a marker of the present location; 302 a detailed map for showing a city area of the destination; 303 data of 302, being displayed enlargedly; 304 the restaurant selected within the data 303; 305 a plain data relating to the restaurant; 306 a marker indicating the present location of the portable terminal; 307 the location of parking area thereof; 308 a crowding condition of the parking; 309 other parking area; 310 a display for showing the detailed data of the selected restaurant 304; 311 a picture on an outlook of the selected restaurant 304; and 312 the detailed data of the restaurant, respectively (see at least paragraphs 0055-0056).

Claim 5, 13 and 19:  Asada discloses the server, the non-transitory computer-readable medium and method according to claims 3, 11 and 17, and Asada further teaches wherein the server controller is configured to present, to the at least one of the plurality of terminal apparatuses, the plurality of candidates in descending order of rate of concordance with the attribute information, Asada teaches the user owing the portable terminal 104 views and listens to the travel programs of the local area broadcaster 100 at home, and she/he selects an area where she/he wishes to make traveling. Regarding the area A 114 and the area B 116 which is selected herein, the user conducts a search by means of the travel server 107, and confirms various information of, such as, hotels, events, etc. The user makes up a schedule or plans upon basis thereof, and sends it to the server for the personal use located in the travel server 107, together with other personal information, such as, a number of crews or members, etc. The travel server 107 extracts necessary information for the travel from the personal data and the public data, which are collected and stored in the server 109, and compiles or edits them, to generate area data for each of the destinations of travel (rate of concordance). Also, at the same time, the travel server generates the stream for use of the travel programs sponsored by, for example, shops or stores, etc., located in the area of the travel destination, and broadcasts towards each home from the local area broadcaster 100 (see at least paragraphs 0034-0036).

Claims 6, 14 and 20:  Asada discloses the server, the non-transitory computer-readable medium and method according to claims 1, 9 and 15, and Asada further teaches wherein the display content includes information pertaining to a product or a service that is associated with the geographical area and that, when selected, is purchasable, Asada teaches the user owning the portable terminal 104 views and listens to the travel programs of the local area broadcaster 100 at home, and she/he selects an area where she/he wishes to make traveling. Regarding the area A 114 and the area B 116 which is selected herein, the user conducts a search by means of the travel server 107, and confirms various information of, such as, hotels, events, etc. The user makes up a schedule or plans upon basis thereof, and sends it to the server for the personal use located in the travel server 107, together with other personal information, such as, a number of crews or members, etc. The travel server 107 extracts necessary information for the travel from the personal data and the public data, which are collected and stored in the server 109, and compiles or edits them, to generate area data for each of the destinations of travel. Also, at the same time, the travel server generates the stream for use of the travel programs sponsored by, for example, shops or stores, etc., located in the area of the travel destination, and broadcasts towards each home from the local area broadcaster 100, and further teaches the local data, such as, the shop or store information, the sightseeing guides, etc., of the area B, are accumulated or compiled up in the area server 119 located in the area B, and those information can be viewed and/or listened to from the portable terminal 104. In that instance, a special service can be available, for example, by adding a coupon card, etc., to the shop or store information (see at least paragraphs 0034-0036, 0053 and 0055).

Claim 7:  Asada discloses the server according to claim 1, and Asada further teaches wherein the display content includes information pertaining to a function or an event that is associated with the geographical area, Asada teaches the local data, such as, the shop or store information, the sightseeing guides, etc., of the area B, are accumulated or compiled up in the area server 119 located in the area B, and those information can be viewed and/or listened to from the portable terminal 104. In that instance, a special service can be available, for example, by adding a coupon card, etc., to the shop or store information (see at least paragraphs 0036, 0053 and 0055).
Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Shafai et al. (U.S/ Patent No. 11,064,241) talks about receiving a content packet from the content distribution system indicating a plurality of content instances and transmitting content from the content instances to render on the display screen (see at least the Abstract).
15.	Sakurada et al. (U.S. Patent No. 11,367,107) talks about obtaining location information of an advertisement displaying vehicle capable of displaying advertising information on a display apparatus arranged to face outside, finding a plurality of advertisement target vehicles present in the vicinity of the advertisement displaying vehicle based on the location information, obtaining attribute information indicating attributes of occupants of the plurality of advertisement target vehicles, selecting advertising information to be displayed by the display apparatus on the basis of the attribute information, and causing the display apparatus to display the selected advertising information (see at least the Abstract).
16.	Yahoo Japan Corp (JP 2016-51310 A) talks about information providing service, in order to distribute appropriate content to the user, a technique for selecting content based on the user's position information (see at least paragraph 3 page 2).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        08/27/2022